Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1,3-11 and 13-17 are allowed. The following is an examiner’s statement of reasons for allowance:  
The prior art does not disclose a temperature measurement system for determining a performance of a smoke generating device having a combination of  a temperature measuring device comprising: an elongated carrier configured to be inserted into an elongated chamber of the smoke generating device, the elongated carrier defines a cavity and a plurality of through holes communicating with the cavity; and a plurality of thermal sensors disposed within the elongated carrier; wherein: each of the plurality of thermal sensors comprises a sensing end exposed on an outer surface of the elongated carrier; the plurality of thermal sensors are received within the cavity and the sensing ends of the thermal sensors are exposed on the outer surface of the elongated carrier through respective through holes; when the elongated carrier is inserted into the elongated chamber, the sensing ends respectively detect a temperature of a plurality of heating members of the smoke generating device as recited in claim 1. Claims 3-10 depend from allowed claim 1, they are also allowed accordingly.
	The prior art does not disclose A temperature measuring device configured to detect a temperature of a plurality of heating members of a smoke generating device having a combination of  an elongated carrier configured to be inserted into an elongated chamber of the smoke generating device, the elongated carrier defines a cavity and a plurality of through holes communicating with the cavity; and a plurality of thermal sensors disposed within the elongated carrier; wherein: each of the plurality of thermal sensors comprises a sensing end exposed on an outer surface of the elongated carrier; the plurality of thermal sensors are received within the cavity and the sensing ends of the thermal sensors are exposed on the outer surface of the elongated carrier through respective through holes; when the elongated carrier is inserted into the elongated chamber, the sensing ends respectively detect a temperature of the plurality of heating members of the smoke generating device as recited in claim 11. Claims 13-17 depend from allowed claim 11, they are also allowed accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Memari et al (Pat# 9,247,773) disclose E-cigarette Personal Vaporizer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867